PER CURIAM.
We affirm the deputy commissioner’s order except for the award of temporary total disability benefits from March 31, 1980 through June 23, 1980.
There is no medical evidence in the record that claimant was unable to work during this time due to his disability and the deputy found claimant failed to make an adequate job search. Thus, an award of temporary total disability benefits was error. Walter Glades Condominium v. Morris, 393 So.2d 664 (Fla. 1st DCA 1981).
Accordingly, the order is affirmed in part and reversed in part and remanded for proceedings consistent with this opinion.
MILLS, LARRY G. SMITH and SHAW, JJ., concur.